PER CURIAM:
Arthur j. Madden, III, appointed counsel for Earl Laprade Miller, III, in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct and there are no arguable issues of merit. Therefore, counsel’s motion to withdraw is GRANTED, and Miller’s conviction and sentence are AFFIRMED.